    Case 1:18-cr-20685-KMW Document 403 Entered on FLSD Docket 05/13/2021 Page 1 of 6


USDC FLSD 2458 (Rev.09/08)-JudgmentinaCrimi
                                          nalCase                                                              Page1of6


                          U N IT E D STA T E S D IST R IC T C O U R T
                                               Southern D istrict ofFlorida
                                                      M iam iD ivision


        UNITXD STATES OF AM ERICA                             A M EN DED JUD G M EN T IN A CR IM IN A L CA SE
                             V.
GUSTAV O ADOLFO HERNANDEZ FRIERI                              Case N tlm ber:18-cr-20685-W iIIiam s
                                                              USM Number:18125-104
                                                                                .




                                                              CounselForDefendant:
                                                              M ichaelS.Pasano,H ow ard M ilton Srebnick
                                                              CounselForTheUnited States:
                                                              K urtK .Lunkenheim er,N @linaSom buntham ;PaulH ayden
                                                              CourtReporter:Patricia San'
                                                                                        ders        '       '     '
DateofO riginalJudgm ent:5/4/2021
A M EN D M EN T REA SO N :
Correction ofSentenceforClericalM istake.tFed.R.Crim.P.36)
The defendantpleaded guilty to Count 1 ofthe lndictm ent.

Thedefendantisadjudicatedguiltyofthejeoffenses:
TITLE & SECTIO N                  N A TU RE OF O FFEN SE                                  o vvsx ss        CO U N T
                                                                                          EN D ED
18U.S.C.1956(h)                   ConspiracytoCommitM oney Latmderipg                     08/01/2018       1
The defendant is sentenced as provided in the following pages ofthisjudgment.The sentence is imposed
pursuantto theSentencing Reform Actof1984.
A llr'em aining cöunts are dism issed on the m otion ofthe governm ent.
ltis ordgred thatthe defendantmustnotify the United States atlorney for this districtwithin 30 days of any
change ofnam e,residence,orm ailing addressuntilalltines,restitution,costs,and specialassessmentsimposed
bythisjudgmentarefullypaid.Iforderedtopayrestitution,thedefendantmustnotifythe'courtandUnitedStates
attorney ofm aterialchanges in econom ic circum stances.                                                              '




                                                             D ate ofIm position ofSentence:4/30/2021




                                                             K athleen .W illiam s
                                                             U nited St tès D istrictJudge


                                                             Date:       <     lI -p-1'
     Case 1:18-cr-20685-KMW Document 403 Entered on FLSD Docket 05/13/2021 Page 2 of 6
USDCFLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                   Page2of6

DEFENDAN T:Gustavo Adolfo HerliandezFrieri
CA SE N U M BER :18-cr-20685-W iIliam s

                                                      IM PR ISO NM ENT

Thedefendantishereby com mitted to thecustody ofthe United StatesBureau ofPrisonsto be imprisoned fora
totalterm of46 m onths.
The courtm akes thè follow ing recom m endations to the Bureau ofPrisons:
Defendantbedesignatedtoafacility in orasclosetoSouthFioridaaspossible.
D efendant shall surrender to the designated facility and/or the US M arshal for this D istrict on or before
7/29/2021 at12:00 pm .                                                          '

                                                          R ETU RN
Ihaveexecutedthisjudgmentasfollows:




D efendantdelivered on                                                to                             -

at                                                  ,withacertifiedcopyofthisjudgment.




                                                              U NITED STA TES M AR SH A L



                                                              D EPU TY UN ITED STA TES M AR SH AL
    Case 1:18-cr-20685-KMW Document 403 Entered on FLSD Docket 05/13/2021 Page 3 of 6
USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                                 Page3of6

DEFEND A N T:G ustavo A dolfo H ernandez Frieri
CA SE N U M BER :18-cr-20685-W illiam s

                                                     SU PER VISED R ELEA SE

Upon release from imprisonm ent,the defendaptshallbeon supervised releaseforaterm of3 years.
Thedefendantm ustreportto theprobation office in thedistrictto which the defendantisreleased within 72 hoursofrelease
from the custody oftheBureau ofPrisons.
Thedefendantshallnotcomm itanotherfederal,state orlocalcrim e.
The defendantshallnötunlawfully possess a controlled substance.The defendantshallrefrain from any unlaw fuluse of a
controlled substance.The defendantshallsubm itto one drug testw ithin 15 daysofrelease from im prisonm entand atleast
two periodicdrug teststhereafter,asdeterm ined by thecourt.
Thedefendantshallnotpossess a nrearm ,am m unition,destructive device,or any other dangerousw eapon.
Thedefendantshallcooperate in the collection ofDNA asdirected by the probation officer.

lfthisjudgmentimposesafineorrestitution,itisaconditionofsupervisedreleasethatthedefendantpay in accordance
withtheScheduleofPaymentssheetofthisjudgment.
Thedefendantm ustcom ply with the standard conditionsthathave been adopted by thiscourtasw ellaswith any additional
conditionson the attached page.
                                STA ND A RD C O ND ITIO N S O F SUPERV ISIO N
         Thedefendantshallnotleavethejudicialdistrictwithoutthepennissionofthecourtorprobationofficer;
       Thedefendantshallreporttotheprobation oftk erand shallsubmitatruthfuland completewritten reportwithinthefirstfifteen
       daysofeach month;
    3. Thedefendantshallanswertruthfully a1linquiriesby theprobation officerandfollow theinstnlctionsoftheprobation oftker;
    4. Thedefendantshallsupporthisorherdependentsandmçetotherfamily responsibilities;
    5. Thedefendantshallwork regularly atalawfuloccupation,unlessexcusedby theprobation oftk erforschooling,training,or
       otheracceptablereasons;
    6. Thedefendantshallnotify theprobation officeratleastten dayspriortoanychangeinresidenceoremployment;
    7. Thedefendantshallrefrain from excessiveuseofalcoholandshallnotpurchase,possess,use,distribute,oradm inisterany
       controlled substanceoranyparaphernaliarelatedto any controlled substances,exceptasprescribedby aphysician;
    8. Thedefendantshallnotfrequentplaceswherecontrolledsubstancesareillegally sold,used,distributed,oradministered;
    9. Thedefendantshallnotassociatewith any personsengaged in crim inalactivity and shallnotassociatewith anyperson
       convicted ofafelony,unlessgrantedpermissionto dosoby theprobation oftk er;
    10.Thedefendantshallpennitaprobationoftkerto visithim orheratany timeathomeorelsewhereand shallpermitconfiscation
       ofany contrabandobserved in plain view oftheprobation officer;
    11.Thedefendantshallnotify theprobation ofticerwithin seventy-twohoursofbeing arrestedorquestioned by alaw enforcement
       officer;
    12.Thedefendantshallnotenterinto any agreem entto actasan inform eroraspecialagentofa1aw enforcem entagency w ithout
       theperm ission ofthecourt;and                  '                                                                     '
    13.Asdirectedby theprobation officer,thedefendantshallnotify thirdpartiesofrisksthatm ay beoccasionedby thedefendant's
       criminalrecordorpersonalhistory orcharacteristicsandshallperm ittheprobation officertom akesuch notificationsandto
       confrm tht defendant'scompliancewithsuchnotiticationrequirem ent.
    Case 1:18-cr-20685-KMW Document 403 Entered on FLSD Docket 05/13/2021 Page 4 of 6
USDC FLSD 2458 (Rev.09/08)-JudgmentinaCri
                                        minalCase                                                     Page4of6

DEFEN DA N T:G ustavo A dolfo H ernandez Frieri
CA SE N UM BER :18-cr-20685-W illiam s

                                       SPECIA L CO N D IT ION S O F SU PER V ISIO N

FinancialDiscloslzreRequirem ent-Thedefendantshallprovide complete accessto financialinformation,
including disclosureofa1lbusinessand personalfinances,to theU.S.Probation Officer.

NoNew DebtRestriction -Thedefendantshallnotapply for,solicitorincurany f'    urtherdebt,included butnot
limited to loans,linesofcreditorcreditcard charges,eitherasaprincipalorcosigner,asan individualorthrough
any cop orate entity,withoutfirstobtainingpennission from theUnited StatesProbation Officer.

Self-Employm entRestriction -Thedefendantshallobtain priorwritten approvalfrom theCourtbeforeentering
into any self-em ploym ent.

U npaid R estitution,Fines,or SpecialAssessm ents -Ifthe defendanthasany tmpaid am ountofrestitm ion,fines,
orspecialassessm ents,the defendantshallnotify the probation officer ofany m aterialchange in the defendant's
econom iccircumstapcesthatmightaffectthe defendant'sability to pay.
    Case 1:18-cr-20685-KMW Document 403 Entered on FLSD Docket 05/13/2021 Page 5 of 6
USDC FLSD 2458 (Rev.09/08)-JudgmentinaCri
                                        minalCase                                                          Page5of6

DEFEN D AN T :G ustavo A dolfo H ernandez Frieri
CA SE N U M BER :18-cr-20685-W iIliam s

                                          CR IM IN A L M ON ETA R Y PENA LTIES

The defendantm ustpay the totalcrim inalm onetary penalties underthe schedule ofpaym entson Sheet6.
                                            A ssessm ent             Fine '                 R estitm ion
        TOTALS                   $100.00               $50,000.00                  $0.00
If the defendant m akes a partial paym enh each payee shall receive an approxim ately proportioned
paym ent,unless specified otherwise in the priority order or percentage paym ent colum n below .H ow ever,
pursuantto18U.S.C.j366441),aIInonfederalvictimsmustbepaidbeforetheUnited Statesispaid.
NA M E OF PA Y EE                                           TO TA L LO SSW       R E STITU TION O RD ERE D
* Findings forthe totalam ountoflosses are required underChapters 109A , 110,1IOA ,and 113A ofTitle 18 for
offensescom mitted on orafterSeptember13,1994,butbeforeApril23,1996.
**Assessmentdueim mediately unlessotherwiseordered by the Couri.
    Case 1:18-cr-20685-KMW Document 403 Entered on FLSD Docket 05/13/2021 Page 6 of 6
USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                        Page6ot-6

DEFEN D AN T:G ustavo A dolfo H ernandez Frieri
CA SE N UM BER :18-cr-20685-W illiam s

                                                     SCH ED U LE O F PA YM EN TS

Having assessed the defendant's ability to pay,payment of the total crim inal monetary penalties is due as
follow s:
A.Lum p sum paym entof$50,100.00 dueim m ediately.                  .




Unlessthe courthasexpressly ordered otherwise,ifthisjudgmentimposesimprisonment,paymentofcriminal
m onetary penalties is due during im prisonm ent.A 11crim inal m onetary penalties,except those paym ents m ade
through the Federal Bureau of Prisons'Inm ate Financial Responsibility Program ,are m ade to the clerk of the
court.

The defendant shall receive credit for a11 payments previously m ade toward any crim inalm onetary penalties
im posed.
Thisassessm ent/fine/restitution ispayable to the CLERK ,U N ITED STA TES COU RTS and isto be addressed to:
U.S.CLERK 'S OFFICE
ATTN :FINANCIAL SECTION
400 NORTH M IAM IAVENUE,ROOM 08N09
M IA M I,FLO R IDA 33128-7716
The assessm ent/fine/restitution is payable imm ediately.The U .S.Bureau ofPrisons,U.S.Probation Office and
the U .S.Attorney's Office are responsible forthe enforcem entofthis order.

DefendantandCo-DefendantNamesand CaseNumbers(including defendantnumber),TotalAmount,Jointand
SeveralAm ount,and corresponding payee,ifappropriate.

CASE NUM BER                                                                                JOINT AND jsvsuxta
DEFEN D AN T A N D CO .D EFEN D AN T N AM ES                            T O TA L A M O UN T A M O U N T
(INCLUDIN G DEFENDANT NUM BER)

TheCourtincorporatesbyreferenceitspreliminaryordersofforfeiture(ECF Nos.175,239,280,3531,
im posesaforfeituremoneyjudgmentintheamountof$12,330,000,andthedefendant'sright,titleand
interestto the property,identified in those orders is hereby forfeited,w ithoutregard to any third party's
interestin the property.


Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitutioninterest,
(4)finejrincipal,(5)fineinterest,(6)communityrestitution,(7)penalties,and(8)costs,includingcostof
prosecutlon and courtcosts.
